766 N.W.2d 854 (2009)
McKAY CONSULTING, INC., Plaintiff-Appellee,
v.
OAKWOOD HEALTHCARE, INC., Defendant-Appellant, and
Henry Ford Health System and St. John Health, Defendants.
Docket No. 138347, 138348. COA Nos. 273196, 273132.
Supreme Court of Michigan.
June 23, 2009.


*855 Order
On order of the Court, the application for leave to appeal the January 20, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.